Exhibit 10.15
NiSource Inc.
2010 Omnibus Incentive Plan
Performance Share Award Agreement
This Performance Share Award Agreement (the “Agreement”), is made and entered
into as of _____________________ (the “Date of Grant”), by and between NiSource
Inc., a Delaware corporation (the “Company”), and _____________________, an
Employee of the Company (the “Grantee”).
     Section 1. Performance Share Award. The Company hereby grants to the
Grantee, on the terms and conditions hereinafter set forth, an Award of
___________ Performance Shares. The Performance Shares will be represented by a
bookkeeping entry (the “Performance Share Account”) of the Company, and each
Performance Share will be settled with one share of the Company’s common stock
to the extent provided under this Agreement and the Plan.
     Section 2. Grantee Accounts. The number of Performance Shares granted
pursuant to this Agreement shall be credited to the Grantee’s Performance Share
Account. Each Performance Share Account shall be maintained on the books of the
Company until full payment of the balance thereof has been made to the Grantee
(or the Grantee’s beneficiaries or estate if the Grantee is deceased) in
accordance with Section 1 above. No funds shall be set aside or earmarked for
any Performance Share Account, which shall be purely a bookkeeping device.
     Section 3. Performance Period. The “Performance Period” is the period
beginning on _________________, and ending on ________________.
     Section 4. Vesting and Lapse of Restrictions.

  (a)   Performance Restrictions. The Performance Restrictions shall lapse on
the date the Committee certifies the following:

  (i)   The Performance Restrictions of one-half of the Award shall lapse based
on achievement of cumulative “net operating earnings” per Share for the
Performance Period in accordance with the following schedule:

1



--------------------------------------------------------------------------------



 



          Cumulative Net       Percentage Operating Earnings       of Award Per
Share       Granted
 
       
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 

  (ii)   The Performance Restrictions of one-quarter of the Award shall lapse
based on cumulative “funds from operations” for the Performance Period in
accordance with the following schedule:

         
 
       
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 

  (iii)   The Performance Restrictions of one-quarter of the Award shall lapse
based on the Company’s “total debt” as of the last day of the Performance Period
in accordance with the following schedule:

2



--------------------------------------------------------------------------------



 



                  Percentage         Of Award Total Debt       Granted
 
       
 
       
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 
 
     
 

  (b)   Committee Certification. As soon as practicable after the end of the
Performance Period, the Committee will certify in writing whether the
Performance Restrictions have been met for the Performance Period and determine
the number of Shares, if any, that will be payable to the Grantee; provided,
however, that if the Committee certifies that the Performance Restrictions have
been met, the Committee may, in its sole discretion, adjust the number of Shares
payable to the Grantee with respect to the Award to reflect the effect of
extraordinary events upon the Performance Restrictions, as provided under the
Plan. The date of the Committee’s certification under this Section shall
hereinafter be referred to as the “Certification Date.” The Company will notify
the Grantee (or the executors or administrators of the Grantee’s estate, if
appropriate) of the Committee’s certification following the Certification Date
(such notice being the “Determination Notice”). The Determination Notice shall
specify (i) the Company’s cumulative net operating earnings per share,
cumulative funds from operations and total debt for the Performance Period and
(ii) the number of Shares payable in accordance with the Committee’s
certification.     (c)   Effect of Termination of Service Before the End of the
Performance Period. Except as set forth below, if Grantee’s Service is
terminated for any reason prior to the last day of the Performance Period or
prior to the occurrence of any otherwise applicable vesting date or event
provided in this Section, the Grantee shall forfeit any Performance Shares that
have not yet become vested. Notwithstanding the foregoing, in the event that
Grantee’s Service terminates as a result of Grantee’s Retirement, Disability, or
death with less than or equal to 12 months remaining in the Performance Period,
the Grantee shall receive a pro rata distribution of Shares after the
certification date described in part (a) above; provided that the Committee
actually certifies that the Performance Restrictions for the Performance Period
have been met. Such pro rata grant of Shares shall be determined using a
fraction, where the numerator shall be the number of full or

3



--------------------------------------------------------------------------------



 



      partial calendar months elapsed between the Date of Grant and the date the
Grantee terminates Service, and the denominator shall be the number of full or
partial calendar months elapsed between the Date of Grant and the last day of
the Performance Period. Additionally, if before the lapse of the Performance
Restrictions, the Grantee terminates Service due to death with more than
12 months remaining in the Performance Period, the Grantee shall receive, as
soon as practicable after the date of termination, a pro rata distribution of
Shares equal to the number of Shares that the Grantee otherwise would have
received had the Performance Restrictions been met for the Performance Period.
The Grantee will not be entitled to any additional Shares under this Section for
exceeding the Performance Restrictions. Such pro rata grant of Shares shall be
determined using a fraction, where the numerator shall be the number of full or
partial calendar months elapsed between the Date of Grant and the date the
Grantee terminates Service, and the denominator shall be the number of full or
partial calendar months elapsed between the Date of Grant and the last day of
the Performance Period. For purposes of this Agreement, “Retirement” means the
Grantee’s attainment of age 55 and 10 years of Service.     (d)   Change in
Control. Notwithstanding the foregoing provisions, all Performance Shares shall
become fully and immediately vested, and all restrictions shall lapse, on the
fifth business day before the date of consummation of a Change in Control of the
Company.     (e)   Code Section 162(m) Limitation. Notwithstanding the previous
provisions of this Section, during any calendar year with respect to which the
Grantee is a Covered Officer (for purposes of Internal Revenue Code (“Code”)
Section 162 (m)), if the Grantee otherwise would vest in a number of Performance
Shares under this Section, the Grantee instead shall vest only with respect to a
sufficient number of Performance Shares whose aggregate Fair Market Value on the
date such restrictions would, when added to the Grantee’s “applicable employee
remuneration” (as defined in Code Section 162(m)) for the applicable calendar
year that does not constitute “qualified performance-based compensation” (as
defined in Code Section 162(m)), not exceed the aggregate amount of $999,999.00
for the applicable calendar year (the “Limitation”).         To the extent the
restrictions on any Performance Shares do not lapse due to the application of
this Section, the restrictions on such Performance Shares shall lapse on the
first to occur of:

  (i)   the last business day of any subsequent calendar year or years to the
extent that the Limitation is not exceeded for such year or years;     (ii)  
the date next following the Grantee’s termination of Service for any reason
other than for Cause, or

4



--------------------------------------------------------------------------------



 



  (iii)   the first business day of the year next following the year with
respect to which the Grantee ceases to be a Covered Officer.

     Section 5. Delivery of Shares. Once Performance Shares have vested under
this Agreement, the Company will convert the Performance Shares in the Grantee’s
Performance Share Account into Shares and deliver the total number of Shares due
to the Grantee as soon as administratively possible after such date, but no
later than March 15, 2014. Notwithstanding any provision to the contrary, if, in
the reasonable determination of the Company, a Grantee is a “specified employee”
for purposes of Code Section 409A, then, if necessary to avoid the imposition of
additional taxes or interest under Code Section 409A, the Company shall not
deliver the Shares otherwise payable upon the Grantee’s termination and
separation of Service until the date that is at least 6 months following the
Grantee’s termination and separation of Service. The delivery of the Shares
shall be subject to payment of the applicable withholding tax liability and the
forfeiture provisions of this Agreement. If the Grantee dies before the Company
has distributed any portion of the vested Performance Shares, the Company will
transfer any Shares with respect to the vested Performance Shares in accordance
with the Grantee’s written beneficiary designation or to the Grantee’s estate if
no written beneficiary designation is provided.
     Section 6. Withholding of Taxes. The Company shall have the power and the
right to deduct or withhold, or require the Grantee to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement.
     Section 7. Securities Law Compliance. The delivery of all or any Shares
that relate to the Performance Shares shall only be effective at such time that
the issuance of such Shares will not violate any state or federal securities or
other laws. The Company is under no obligation to effect any registration of
Shares under the Securities Act of 1933 or to effect any state registration or
qualification of the Shares that may be issued under this Agreement. The Company
may, in its sole discretion, delay the delivery of Shares or place restrictive
legends on Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of any exchange
upon which the Company’s Shares are traded. If the Company delays the delivery
of Shares in order to ensure compliance with any state or federal securities or
other laws, the Company shall deliver the Shares at the earliest date at which
the Company reasonably believes that such delivery will not cause such
violation, or at such later date that may be permitted under Code Section 409A.
     Section 8. Restriction on Transferability. Except as otherwise provided
under the Plan, until the Performance Shares have vested under this Agreement,
the Performance Shares granted herein and the rights and privileges conferred
hereby may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated (by operation of law or otherwise), other than by will or the
laws of descent and distribution. Any attempted transfer in violation of the
provisions of this paragraph shall be void, and the purported transferee shall
obtain no rights with respect to such Performance Shares.

5



--------------------------------------------------------------------------------



 



     Section 9. Grantee’s Rights Unsecured. The right of the Grantee or his or
her beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Grantee nor his or
her beneficiary shall have any rights in or against any amounts credited to the
Grantee’s Performance Share Account or any other specific assets of the Company.
All amounts credited to the Grantee’s Performance Share Account shall constitute
general assets of the Company and may be disposed of by the Company at such time
and for such purposes, as it may deem appropriate.
     Section 10. No Rights as Stockholder or Employee.

  (a)   The Grantee shall not have any privileges of a stockholder of the
Company with respect to any Performance Shares subject to this Agreement, nor
shall the Company have any obligation to issue any dividends or otherwise afford
any rights to which Shares are entitled with respect to any such Performance
Shares.     (b)   Nothing in this Agreement or the Award shall confer upon the
Grantee any right to continue as an Employee of the Company or any Affiliate or
to interfere in any way with the right of the Company or any Affiliate to
terminate the Grantee’s Service at any time.

     Section 11. Adjustments. If at any time while the Award is outstanding, the
number of outstanding Performance Shares is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in the Plan, the number and kind of Performance Shares shall be
adjusted in accordance with the provisions of the Plan. In the event of certain
corporate events specified in Article XVI of the Plan, any unvested Performance
Shares may be replaced by substituted Awards or forfeited in exchange for
payment of cash in accordance with the procedures and provisions of Article XVI
of the Plan.
     Section 12. Notices. Any notice hereunder by the Grantee shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof at the following address: Corporate Secretary, NiSource Inc.,
801 East 86th Avenue, Merrillville, IN 46410-6271, or at such other address as
the Company may designate by notice to the Grantee. Any notice hereunder by the
Company shall be given to the Grantee in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Grantee may have on
file with the Company.
     Section 13. Administration. The administration of this Agreement, including
the interpretation and amendment or termination of this Agreement, will be
performed in accordance with the Plan. All determinations and decisions made by
the Committee, the Board, or any delegate of the Committee as to the provisions
of this Agreement shall be conclusive, final, and binding on all persons. This
Agreement at all times shall be governed by the Plan and in no way alter or
modify the Plan. To the extent a conflict exists between this Agreement and the
Plan, the provisions of the Plan shall govern. Notwithstanding the foregoing, if
subsequent guidance is issued under Code Section 409A that would impose
additional taxes, penalties, or interest to either the Company or the grantee,
the Company may administer this Agreement in accordance with such guidance and
amend this Agreement without the Consent of the Grantee to the extent

6



--------------------------------------------------------------------------------



 



such actions, in the reasonable judgment of the Company, are considered
necessary to avoid the imposition of such additional taxes, penalties, or
interest.
     Section 14. Governing Law. This Agreement shall be construed and enforced
in accordance with the laws of the State of Indiana, without giving effect to
the choice of law principles thereof.
     Section 15. Government Regulations. Notwithstanding anything contained
herein to the contrary, the Company’s obligation to issue or deliver
certificates evidencing the Performance Shares shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
     Section 16. Entire Agreement; Code Section 409A Compliance. This Agreement
and the Plan contain the terms and conditions with respect to the subject matter
hereof and supersede any previous agreements, written or oral, relating to the
subject matter hereof. This Agreement is pursuant to the terms of the Company’s
2010 Omnibus Incentive Plan (the “Plan”). The applicable terms of the Plan are
incorporated herein by reference, including the definition of capitalized terms
contained in the Plan, and including the Code Section 409A provisions of
Section XIX of the Plan. This Agreement shall be interpreted in accordance with
Code Section 409A. This Agreement shall be deemed to be modified to the maximum
extent necessary to be in compliance with Code Section 409A’s rules. If the
Grantee is unexpectedly required to include in the Grantee’s current year’s
income any amount of compensation relating to the Performance Shares because of
a failure to meet the requirements of Code Section 409A, then to the extent
permitted by Code Section 409A, the Grantee may receive a distribution of Shares
in an amount not to exceed the amount required to be included in income as a
result of the failure to comply with Code Section 409A.
     IN WITNESS WHEREOF, the Company has caused this Award to be granted, and
the Grantee has accepted this Award, as of the date first above written.
NISOURCE INC
By: ______________________
Its: ______________________
GRANTEE
By: _____________________

7